In re Forty Acre Corporation et al; Christina, Joseph 0.; Christiana, Kimberly D.; Buras, Roland Paul Jr.; Authement, Raymond J.; Authement, Sally; Richard, Edward Joseph Sr.; Richard, Dolly Bouquet; Billiot, Raymond Joseph; Billiot, Mary Ann; Liner, Quarnell Patrick; Liner, Betty Verrett; Bourg, George S.; Le-Blanc, Michael A.; LeBlanc, Kaye D.;— Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Terre-bonne 32nd Judicial District Court Div. “E” No. 116,900, 118,109; to the Court of Appeal, First Circuit, No. CW98 2384.
Granted. That portion of the trial court’s pre-trial order requiring the parties to obtain and exchange reports from their expert witnesses is struck from the order. See La.Code Civ. P. art. 1424; State, Department of Transportation and Development v. Stumpf 458 So.2d 448 (La.1984).
LEMMON, J., would grant and docket.
JOHNSON, J., would deny the writ.
TRAYLOR, J., not on panel.